DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 07 September 2021 has been entered.  After entry of the amendment, claims 1-21 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: There is no section entitled “Brief Description of the Drawings” found in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 4, the use of the term “desired” (both occurrences) in the phrase “desired mechanical property value” renders the claim vague and indefinite as it is unclear as to what value is encompassed by the term “desired”.
In claim 9, the term “predetermined” (both occurrences) renders the claim vague and indefinite.
In claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least 0.1 wt%”, and the claim also recites “preferably at least about 0.25 wt%” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 12, the use of the term “preferably” renders the claim vague and indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 14, the use of the term “preferably” renders the claim vague and indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	In claim 18, the phrase “when the excavated clay soil includes stones retained by a 2 cm screening” is confusing and therefore vague and indefinite as the claim does not previous recite that the clay soil is initially subjected to a screening in which stones of a 2 cm size are retained.  Accordingly, as the clay soil is not subjected to an initial screening it is not clear as to why this step is necessary.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106278142 A.

The instant claims are obvious over the reference.
As for claim 10, the clay, which is a soil-dried clay, meets the excavated clay soil as it is clear that the soil-dried clay would have had to have been excavated before processing as a soil dried clay.  Note that example 1 states that the clay is obtained from the soil. The pore-forming agent, which can be magnesium carbonate, meets the deflocculating agent as the specification recites on page 21 that carbonates can be used as the deflocculating agent.  The amount of the magnesium carbonate falls within the claimed range.  The titanium dioxide meets the activating agent as page 22 of the specification recites that metal oxides can be used as the activating agent.  
As for claim 11, it would be obvious to use mixtures of different types of clays as the clay material as applicant has not shown that the use of mixtures of clays produce unexpected results.  

As for claim 17, the clay is a soil-dried clay and therefore it is subjected to a pretreatment step of drying.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 101234880 A.
The reference teaches, in paragraph 3 under the section “Summary of the Invention” of the machine translation, a rock mass surface sealant comprises (wt.%) cement (50-70), clay soil (15-35), gypsum (10-25), and water glass solution (0.5-10).  The water glass solution may be sodium water glass or potassium water glass (see the components section found on page 3).
The instant claims are obvious over the reference.
As for claim 10, the clay soil, meets the excavated clay soil as it is clear that the clay soil would have had to have been excavated before its use in the composition.  As for the deflocculating agent, the water glass solution (which may be sodium water glass or potassium water glass) meets this component as the specification recites on page 21, that sodium silicate can be used as an deflocculating agent.  As for the activating agent, the gypsum and/or the cement meets the activating agent.  Further, the water glass solution can also meet the activating agent as the specification recites that an alkaline activating composition can be used as the activating agent and the machine translation recites the use of a water glass solution, a known activating agent in cementitious materials.
.  

Allowable Subject Matter
Claims 1-3, 5-8, and 19-21 are allowed.
Claims 4 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections, if any, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or render obvious all of the cumulative limitations recited in the allowable claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
December 5, 2021